Citation Nr: 1722791	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-24 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for osteoarthritis of the right knee (right knee disability).

2. Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016) for the right knee disability.

3. Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).

4. Entitlement to an initial compensable rating for a left hamstring strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to February 2010.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction has been transferred to the Houston, Texas RO.

The February 2011 rating decision granted service connection for osteoarthritis of the right knee and assigned an initial 10 percent disability rating, effective March 1, 2011.  An April 2011 rating decision continued that determination, and granted service connection for GERD and a left hamstring strain.  GERD and the left hamstring strain were rated noncompensable disability ratings, effective March 1, 2010.  A July 2012 rating decision granted a 10 percent disability rating for GERD, effective March 1, 2010.

In November 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge, which was conducted by video conference.  A transcript of the hearing is of record.

In February 2015, the Board remanded the appeal for further development, to obtain outstanding VA treatment records, afford the Veteran new VA examinations for his right knee disability, left hamstring disability, and GERD, and refer the right knee disability claim to the Director of Compensation and Pension (Director) for extraschedular consideration.  Outstanding VA treatment records were obtained and the Veteran underwent new VA examinations for the issues on appeal in June 2015.  Additionally, the RO referred the right knee disability claim for extraschedular consideration in March 2016 and the Director issued a decision in April 2016. 

The issues of higher initial ratings for GERD and left hamstring strain disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's right knee disability has been manifested by flexion limited to no less than 110 degrees, and no impairment of extension; and no subluxation or instability; even with contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups. 

2. The current schedular rating for the Veteran's right knee disability compensates for the average impairment in earning capacity.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5003-5260 (2016).

2. The criteria for an extraschedular rating for the right knee disability are not met. 38 U.S.C.A. 1155; 38 C.F.R. § 3.321(b)(1).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's appeal seeking a higher rating for his right knee disability presents a "downstream" issue following the grant of service connection.  No additional notice is needed as to the information and evidence needed to substantiate the claim.  See Dingess/Hartman v. Nicolson, 19 Vet. App. 473, 490-91 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  38 U.S.C.A. § 5103A (West 2014).  There has been no allegation of a lapse in fulfilling this duty.

II. Initial Rating for a Right Knee Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present).  Staged ratings are appropriate rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

For disabilities rated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the last line of 38 C.F.R. § 4.59 (2016) requires that joints be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  The Court subsequently held, however, that 38 C.F.R. § 4.59 was inapplicable where a joint disability was already compensated at the minimum compensable level.  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017).  Because the Veteran has been granted a compensable rating for the knee disability for the entire appeal period; 38 U.S.C.A. § 4.59 is not applicable. 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40). 

DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 

Analysis

The Veteran's right knee disability is evaluated pursuant to DC 5260-5003.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that the right knee disability is evaluated under the criteria for arthritis with DC 5260 being the applicable code for the joint involved. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DC 5260 for limitation of flexion; and DC 5261 for limitation of extension.  DC 5260 provides for a 10 percent rating where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees.  

DC 5261 provides a noncompensable rating where extension is limited to 5 degrees; higher ratings are provided for more severe limitation with a maximum 50 percent rating when extension is limited to 45 degrees.

The evidence demonstrates that the Veteran's right knee flexion has been limited to no more than 110 degrees during the appeal period.  Even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under DC 5260. 

DC 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability; a 20 percent rating when the disability is moderate; and a 30 percent rating when severe.  38 C.F.R. § 4.71a, DC 5257.

Under DC 5256, disability ratings are assigned when ankylosis is present. 38 C.F.R. § 4.71a. DC 5258 and 5259 provide for disability ratings when semilunar cartilage is dislocated and/or removed and related symptoms are present. Id. Symptoms contemplated by DC 5258 include locking, pain, and effusion into the joint. Finally, a 10 percent disability rating is assigned under DC 5263 when genu recurvatum is identified. Id. 

Service treatment records documented the Veteran's October 2000 statement that his knee would "give way," but treatment providers did not note any findings of instability in March 2008.  In January 2010, prior to the Veteran's separation from service, a treatment provider noted increased tenderness with flexion, notable crepitus on flexion and extension, occasional swelling and exacerbation of pain with prolonged walking or bending following repetitive use or flare-ups.

An August 2010 post-service VA treatment record documented right knee pain both on active and passive motion, which increased due to weight-bearing, walking, running, and jumping.  The treatment provider did not observe any swelling of the right knee. 

A July 2011 private treatment record noted complaints of mild tenderness, daily pain, and intermittent instability of the right knee.  The Veteran reported difficulty running, squatting, walking or standing for prolonged periods of time, and playing sports.  Flexion (hip extended) was 0 to 110 degrees actively and 0 to 115 degrees passively.  Flexion (hip flexed) was 0 to 120 degrees both actively and passively.

In July 2012, the Veteran was afforded a VA examination to evaluate the severity of his right knee disability.  He did not report any flare-ups.  Flexion was to 135 degrees, with no objective evidence of painful motion.  Extension was to 5 degrees, with no objective evidence of painful motion.  There was no additional limitation of motion following repetitive-use testing.  

The Veteran reported pain on movement, swelling, instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing, weakened movement, and less movement than normal after repetitive use.  There was tenderness or pain to palpation for the joint line or soft tissues of the right knee.  Muscle strength was normal, as was joint stability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There was no anterior, posterior or medial lateral instability on testing.  The Veteran did not use assistive devices at that time.  It was reported that he had no meniscal conditions or history of surgery; but had a history of meniscal tear and meniscectomy.

Post-service VA treatment records between October 2013 and September 2014 documented the Veteran's reports of a constant, dull right knee pain, which would increase after use.  He also experienced occasional swelling, intermittent instability, stiffness, and difficulty bending his right knee.  Specifically, in October 2013, a VA treatment provider noted no subluxation or locking/giving way sensation.  Furthermore, in May 2014, a treatment provider noted tenderness on ambulation, but not palpation, along with normal motion, which was accompanied by pain. 

At the November 2014 hearing the Veteran testified that he experienced stiffness, swelling, inflammation, and instability in his right knee.  He stated that pain worsened when using the stairs or walking or standing for prolonged periods.  His activity level had decreased and he was no longer able to run.  He was employed at a sedentary job.  

In June 2015, the Veteran underwent another VA examination to evaluate the severity of his right knee disability.  He reported severe right knee pain on a daily basis, which was accompanied by stiffness, popping, and grinding.  He used a cane every morning due to a shifting sensation in his right knee and out of concern that he may fall.  He did not report flare-ups.  Regarding functional impairment, he reported that the pain was worsened by standing for more than 15 to 20 minutes, by walking for more than 100 to 200 yards, and by climbing stairs.  Prolonged sitting resulted in stiffness, requiring intermittent stretching during the work day.   

The examiner noted right knee flexion from 0 to 120 degrees and extension from 120 to 0 degrees.  The abnormal range of motion did not contribute to functional loss, but did result in pain.  There was evidence of pain with weight-bearing and crepitus, but no evidence of localized tenderness or pain on palpation of the joint.  Painful movement was noted as an additional contributing factor of the right knee disability.  Muscle strength was normal and there was no evidence of atrophy or ankylosis.  

There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Testing again revealed no knee instability.  The Veteran reported regular use of a cane and a leg brace.     

A June 2015 VA treatment record noted a chronic aching and throbbing right knee pain that worsened with walking.  Most recently, in January 2016, the Veteran reported acute shifting and popping of his right knee that had persisted for four months.  The treatment provider noted no swelling, locking, or instability.  Right knee flexion was to 120 degrees.  


Analysis

This record shows that at no time has the Veteran been found to have limitation of flexion to less than 110 degrees.  Functional factors have not been shown to cause additional limitation of motion.  

The Board has considered whether pain, swelling, weakness, fatigue, incoordination, or flare-ups result in additional functional loss.  In the June 2015 medical opinion, the examiner professed an inability to determine the extent of additional limitations due to pain, weakness, fatigability, or incoordination without resorting to mere speculation, as the examination was not performed during a flare-up and no changes were observed with repetitive testing.  The examination findings; however, show that there was no additional limitation on repetitive motion; thus belieing a finding that there was any additional limitation of motion attributable to weakness or fatigueability.  Pain was not even found at a point which would approximate the criteria for an increased rating.  The Veteran has not reported flare-ups, and there is, accordingly, no additional limitation of motion attributable to that factor.  There have not been reports of incoordination and testing has not shown any instability.

The July 2012 VA examination revealed similar or better knee function to that reported on the 2015 examination.  While there was pain on movement, swelling, instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing, weakened movement, and less movement than normal with repetitive right knee flexion, there was not any additional limitation of motion on repetitive motion testing.  

Furthermore, while there was pain with right knee flexion and extension at the June 2015 VA examination, there was not any additional limitation of motion with repetitive testing.  The Veteran has not reported experiencing flare-ups at any point in the period on appeal.  Therefore, the Board finds that such factors do not result in functional loss more nearly approximating the criteria for a higher rating on the basis of limitation of flexion or extension.  See DeLuca, 8 Vet. App. at 207-08; Mitchell, 25 Vet. App. 32.  

A separate rating is potentially available on the basis of recurrent subluxation or instability.  DC 5257.  The Veteran has provided occasional reports of instability and was using a brace at the time of the last VA examination.  He is competent to report this symptom, but examinations have shown no instability on testing and instability has not been reported in clinical evaluations.  The Board acknowledges that the evidence shows additional right knee symptoms including intermittent instability, as highlighted by the Veteran and his representative at the November 2014 hearing.  However, as the July 2012 and June 2015 VA examiners found no medical evidence of right knee instability or subluxation, the reported symptoms are contemplated in the Veteran's disability rating under DC 5260-5003.  Thus, a separate rating is not warranted under DC 5257 for recurrent subluxation or lateral instability.  

The Veteran has undergone removal of the semi-lunar cartilage of the right knee.  However, a rating pursuant to DC 5259 is not appropriate in this case because although there is evidence of symptomatic post semi-lunar cartilage removal of the right knee, his complaints of pain and weakness in his right knee are already contemplated in his current rating for limitation of motion under DC 5260-5003.  Limitation of motion takes into account impairment from pain and weakness.  38 C.F.R. §§ 4.40, 4.45.  A separate rating would constitute impermissible pyramiding. See 38 C.F.R. § 4.14 (indicating that the evaluation of the same manifestation under different diagnoses is to be avoided). Thus, a separate rating under DC 5259 is not warranted for the right knee.  Additionally, a separate rating under DC 5258 is also not warranted as there is no evidence of dislocated semilunar cartilage with frequent locking pain and effusion.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran could not receive a higher rating under an analogous rating code.  He has consistently been found to have normal knee flexion.  See 38 C.F.R. § 4.71(a), DC 5261.  See 38 C.F.R. § 4.71a.  Furthermore, the Veteran has not demonstrated a compensable level of limitation of extension; even with consideration of functional factors as required by 38 C.F.R. § 4.40, 4.45. DC 5261.  

In sum, there is no basis for a higher evaluation for the Veteran's service-connected right knee disability.  In reaching the above decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular Considerations 

Extraschedular ratings are assigned in cases where an exceptional or unusual disability picture is presented that renders application of regular rating schedular standards impractical, due to factors such as marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular criteria for that disability picture are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. However, if the schedular criteria do not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

In an April 2016 Administrative Review, the Director of Compensation concluded an extraschedular rating for the right knee disability was not warranted.  The Director's conclusions are reviewable by the Board. Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In Kuppamala, the Court held that there is a judicially manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities. Id. at 453-5.  As the Court noted in Kuppamala, "average impairment in earning capacity is not a clearly defined standard." Id. at 453.

During the June 2015 VA examination, the Veteran reported that he was employed on a full time basis as a labor relation specialist within the Civilian Personnel Advisory Center at Fort Sam Houston.  Furthermore, the June 2015 VA examiner opined that although he would be limited in performing work duties that require deep knee bends, prolonged weight-bearing activities or climbing stairs, the Veteran would not be prevented from being employed in a sedentary job.  

Accordingly, the evidence is against a finding that the right knee disability causes average impairment of earning capacity beyond the 10 percent rating currently in effect, as the Veteran is currently employed on a full time basis.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for service-connected right knee disability on an extraschedular basis, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board accordingly finds that there is no unusual or exceptional disability pattern that would render application of the regular rating criteria impractical.  Therefore, an extraschedular rating for a right knee disability is not warranted.

Furthermore, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this regard, the Veteran has not contended that his right knee disability renders him unemployable.  Moreover, during a June 2015 VA examination, he reported that he was employed on a full time basis as a labor relation specialist within the Civilian Personnel Advisory Center at Fort Sam Houston.  Therefore, the issue of entitlement to a TDIU is not raised by the Veteran or the record.


ORDER

1. Entitlement to an initial rating higher than 10 percent for a right knee disability is denied.

2. Entitlement to an extraschedular rating for a right knee disability is denied.


REMAND

Where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In its prior remand in February 2015, the Board directed that the Veteran be afforded a new VA examination to evaluate the severity of his left hamstring disability.  The examiner was specifically instructed to indicate whether the degree of injury to the left hamstring was moderate, moderately severe, or severe.  The Veteran underwent a VA examination for his left hamstring in June 2015 and an addendum opinion was obtained in May 2016.  However, the examiner did not report the degree of severity of the disability.  Thus, a remand for an addendum opinion is necessary.  Stegall, supra.  

Furthermore, in the prior remand, the Board noted that the Veteran had testified that he was treated for GERD symptoms (vomiting) at the emergency room at the San Antonio Military Medical Center (previously the Brooke Army Medical Center) in October or November 2013.  The Board then directed the RO to obtain all outstanding treatment records from the San Antonio Medical Center since October 2013.  Records from this facility were obtained in October 2015, but consist solely of one treatment record from April 2013, which is unrelated to the increased rating claim for GERD.  Thus, there may be outstanding VA treatment records pertinent to the GERD claim.  

Treatment records for the period since May 13, 2016, have not been associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records regarding the Veteran's treatment at the San Antonio Military Medical Center, since October 2013, specifically any records relating to GERD symptoms reported in October 2013 or November 2013.  Furthermore, obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records.  VA treatment records dated to May 13, 2016, are currently associated with the claims file.

If any requested records cannot be obtained, the Veteran must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the June 2015 examination for the left hamstring disability.  The record and a copy of this Remand must be made available to the examiner.

If the June 2015 examiner is not available, the claims file should be provided to another medical professional to render the needed opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should review the claims file and the examiner's report must indicate whether the degree of injury to the left hamstring is moderate, moderately severe, or severe.

3. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


